Citation Nr: 0512118	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-29 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO).  That decision found that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for residuals of a left knee injury.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in March 2005.

The reopened claim for service connection for residuals of a 
left knee injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of whether 
new and material evidence has been presented to reopen a 
claim for entitlement to service connection for residuals of 
a left knee injury has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim, the evidence necessary 
to substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The November 1956 RO decision, which denied entitlement 
to service connection for residuals of a left knee injury, 
was not appealed following issuance of notice of the denial 
to the veteran.

3.  The evidence received since the November 1956 rating 
decision raises a reasonable possibility of substantiating 
the veteran's claim for entitlement to service connection for 
residuals of a left knee injury.


CONCLUSION OF LAW

Evidence received since the November 1956 decision is new and 
material, and the claim for entitlement to service connection 
for residuals of a left knee injury is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the appeal, the Board 
finds that any defects with regard to the notice provisions 
of the VCAA constitute harmless error.


II.  Factual Background

The report of a medical examination conducted prior to 
induction in November 1952 shows that the identifying scars 
and marks included "PS left knee."  The veteran was found 
to be fit for service and his lower extremities were normal.  

A service medical record dated in September 1953 indicates 
that the veteran reported injuring his left knee playing 
football prior to entering service.  He stated that he tore a 
ligament and knocked it out of place.  Since entering service 
his knee had continued to bother him, and since coming to 
Korea it had been constantly giving away.  On examination, 
the knee was described as completely negative.  The 
assessment was EPTS.  He was returned to duty.  

A September 1955 VA hospital report noted that the veteran 
first injured his left knee prior to service in 1952.  He 
reported that since that time he had intermittent attacks of 
pain, swelling and instability in the left knee.  The 
diagnosis was a torn medial meniscus of the left knee, which 
was operated on and improved.

A November 1956 rating decision denied service connection for 
residuals of a left knee injury on the basis that there was 
no evidence of any superimposed left knee injury while on 
active duty.

A June 2000 VA treatment note reported complaints of pain and 
limited motion in the left knee.  

A November 2000 letter indicated that most of the veteran's 
service medical records were destroyed in a 1976 fire at the 
National Personnel Records Center.

An October 2002 granted service connection for painful 
keratomas of the right foot and left foot, both conditions 
were noted to be residuals of cold injuries sustained during 
service.

A February 2003 VA treatment note indicated that the veteran 
had a history of pain for over 50 years.  He reported that 
his initial left knee injury was a football injury.  He then 
stated that he subsequently aggravated the injury while 
serving in the Korean War.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in March 2005.  He 
testified that most of his service medical records appeared 
to have been destroyed in a fire.  He stated that he sought 
treatment at least three to four times while in Korea because 
of left knee pain.  The veteran indicated that he drove a 
prime mover, which transported howitzers.  He stated that his 
job involved climbing to get into the truck and jumping to 
get out.  He stated that his original injury was a football 
injury prior to service, which involved torn cartilage.  The 
veteran also stated that his service-connected bilateral foot 
condition has further aggravated his knee injury.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in November 
1956.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously denied service connection for 
residuals of a left knee injury, in November 1956, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's November 1956 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Of record at the time of the November 1956 denial were the 
veteran's service medical records, and a September 1955 VA 
hospital report.  Submitted with the current claim are VA 
medical records from June 2000 through February 2003, and the 
veteran's statements and testimony before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO in 
March 2005.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 CFR § 3.156(a).  The Board 
notes that the veteran's claim was initially denied because 
there was no evidence of any superimposed left knee injury 
while on active duty.  A review of the evidence shows that 
the veteran's testimony at the March 2005 hearing offers a 
more complete picture of his left knee complaints during 
service.  He stated that the nature of his duties during 
service necessitated activities that aggravated his already 
existing knee injury.  Moreover, the veteran indicated that 
his left knee is also aggravated by his service-connected 
foot disorders.  Thus, he raised a new theory which was not 
previously considered.  The Board notes that service-
connection for such disorders was not granted until October 
2002.

In light of the foregoing, the Board concludes that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim of service connection for residuals of a left knee 
injury since the added evidence raises a reasonable 
possibility of substantiating the claim, and should be 
considered in the interest of fairness to the veteran.  38 
C.F.R. § 3.156.




ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for residuals of a left 
knee injury is reopened.


REMAND

The Board notes that the veteran has not, to date, been 
afforded a VA examination with regard to his left knee 
disorder.  An examination with an accompanying opinion is 
necessary in order for the Board to fairly evaluate the 
veteran's claim.  Moreover, the Board notes that the veteran 
has reported receiving treatment at the Detroit VA medical 
center, however, only a few treatment notes are currently of 
record.  The veteran's VA treatment notes should be obtained 
and associated with the record.  The Board further notes that 
there are indications of record that the veteran has sought 
private orthopedic treatment, though no private treatment 
records pertaining to the left knee are of record.  The 
veteran should be asked to submit the names of any private 
treatment providers from whom he has received treatment for 
his left knee, and those records should be obtained and 
associated with the record.  

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disorder.  After securing the necessary 
release, the RO should obtain these 
records.  In addition, the RO should 
obtain all VA treatment records 
pertaining to the veteran's left knee 
disorder.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of the veteran's 
left knee disorder.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is at least 
as likely as not that his left knee 
disorder was aggravated by either his 
period of active service or his service-
connected bilateral foot disorder.  The 
examiner should offer a rationale for any 
opinions expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


